Matthew M. Levy, J.
When this habeas corpus proceeding came before me for hearing, and prior to the commencement thereof, the relator’s attorney applied for leave to withdraw as such attorney. A representative of the Legal Aid Society, the attorney was heretofore assigned by one of my learned colleagues to represent the relator.
The relator desires that this attorney — who represents him also in another proceeding — remain as his attorney herein, but insists upon being the one to determine what witnesses are to be called in aid of his cause, even though such witnesses, in the professional opinion of the counsel, will be harmful thereto.
The motion for leave to withdraw is denied. I do not think it will be helpful to the relator to compel him to try the proceeding as his own counsel, and, in the time available to me, I have (not in the least surprisingly) been unable to obtain voluntary counsel to accept a substitution upon the relator’s terms.
I recognize that, in the circumstances, this is not an easy assignment, but, needless to say, I am confident that the present attorney will perform his duties — as he has and should — in accordance with the mandates of his conscience, the provisions of the Canons of Professional Ethics, and with due responsibility to his client and the court.